Name: Commission Regulation (EC) No 2525/97 of 15 December 1997 establishing the forecast supply balance and Community aid for the supply to French Guiana of products falling within CN codes 2309 90 31, 2309 90 33, 2309 90 41, 2309 90 43, 2309 90 51 and 2309 90 53 used in feedingstuffs for 1998
 Type: Regulation
 Subject Matter: America;  foodstuff;  cooperation policy;  economic policy;  agricultural activity;  trade
 Date Published: nan

 17. 12. 97 EN I Official Journal of the European Communities L 346/53 COMMISSION REGULATION (EC) No 2525/97 of 15 December 1997 establishing the forecast supply balance and Community aid for the supply to French Guiana of products falling within CN codes 2309 90 31 , 2309 90 33 , 2309 90 41 , 2309 90 43 , 2309 90 51 and 2309 90 53 used in feedingstuffs for 1998 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, fixed component to take account of conditions for deliveries of small quantities will satisfy this aim; Whereas this Regulation should apply from 1 January 1998 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals ,Having regard to Council Regulation (EEC) No 3763/91of 16 December 1991 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments ('), as last amended by Regulation (EC) No 2598/95 (2), and in particular Article 3 (5) thereof, HAS ADOPTED THIS REGULATION: Whereas Article 3 ( 1 ) of Regulation (EEC) No 3763/91 introduces an exemption scheme for duties on imports into French Guiana and aid for the supply by the rest of the Community of certain cereal products used in feedingstuffs; Article 1 Pursuant to Article 3 ( 1 ) and (2) of Regulation (EEC) No 3763/91 , the forecast supply balance quantities of products falling within CN codes 2309 90 31 , 2309 90 33 , 2309 90 41 , 2309 90 43 , 2309 90 51 and 2309 90 53 used in feedingstuffs eligible for exemption from import duties or for Community aid shall be as specified in the Annex.Whereas the supply balance for these products for thedepartment of Guiana should be drawn up on the basis of feedingstuffs requirements based on the notifications sent by the competent authorities and for the year 1998 ; Article 2 The amount of the aid for the supply of feedingstuffs referred to in Article 1 and manufactured from cereals processed in the rest of the Community shall be equal to the export refunds for those products, plus ECU 20 per tonne . Whereas Commission Regulation (EEC) No 388 /92 (3), as last amended by Regulation (EC) No 2414/96 (4), lays down detailed rules for the implementation of the specific arrangements for the supply of cereal products to the French overseas departments; whereas those provisions, which supplement, for the cereals sector, Commission Regulation (EEC) No 131 /92 ( 5), as last amended by Regu ­ lation (EEC) No 1736/96 (6), apply to cereals used in feedingstuffs as referred to in this Regulation ; Article 3 Articles 1 (2) and 2 to 7 of Regulation (EEC) No 388/92 shall apply to the supply to French Guiana of the products referred to in Article 1 of this Regulation .Whereas, in accordance with Regulation (EEC) No3763/91 , the amount of the aid for the supply of Commu ­ nity products must be determined in such a way that users are supplied on terms equivalent to exemption from levies on imports from the world market; whereas fixing the aid at an amount equal to the export refund plus a Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European ­ Communities. It shall apply from 1 January 1998 . ') OJ L 356, 24. 12 . 1991 , p . 1 . 2) OJ L 267, 9 . 11 . 1995, p . 1 . OJ L 43, 19 . 2 . 1992, p . 16 . &lt;) OJ L 329 , 19 . 12 . 1996, p. 23 . s) OJ L 15, 22 . 1 . 1992, p . 13 . 6 OJ L 225, 6 . 9 . 1996, p . 3 . L 346/54 EN Official Journal of the European Communities 17 . 12. 97 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 December 1997 . For the Commission Franz FISCHLER Member of the Commission ANNEX Supply balance for French Guiana of certain products used in feedingstuffs (tonnes) CN code Quantity for 1998 2309 90 31 2309 90 41 6 225 2309 90 51 \ 2309 90 33 I 2309 90 43 300 2309 90 53 l Total 6 525